EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Tulino on 16 March 2022.
The application has been amended as follows: 
In claim 1:
Each occurrence of the word “on” in lines 9, 17, 19, 22, 25, 32, 33 and 37 has been changed to “in”.
The word “an” in line 10 has been changed to “a”.
The word “make” in line 21 has been changed to “allow”.
The phrase “relative to the head” has been added after the word “non-rotatable” in line 24.
The word “non-engaged” in line 33 has been changed to “disengaged”.
In claim 4:
Line 1 has been amended to read “The ratchet wrench of claim 1:”
Lines 2-37 have been deleted. 
The word “on” in line 46 has been changed to “in”.
In claim 5:
Line 1 has been amended to read “The ratchet wrench of claim 1:”
Lines 2-37 have been deleted.
In claim 6, the word “on” in line 4 has been changed to “in”. 
In claim 8:
The limitation “on the extension direction of the handle portion, the switch member has an embedding portion, the handle portion having three rabbets, the three rabbets respectively correspond to the first, second and third positions; when the control assembly moves toward the head portion on the extension direction of the handle portion, the embedding portion is embedded within one of the three rabbets, and the control assembly is non- rotatable relative to the handle portion;” has been deleted from lines 5-10.
Each occurrence of the word “on” in lines 20 and 37 has been changed to “in”.
The phrase “in equal angle” has been deleted from line 21 because it does not accurately reflect the disclosed positioning of the claimed recesses (shown at 0, 90 and 180 degree locations, whereas “equal angles” would position them at 0, 120 and 240 degree locations).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: as stated in the previous Office Action, relating to original claim 3, the prior art (considered as a whole) neither anticipates, nor renders obvious the claimed combination of the embedding and rabbet portions on the handle portion and switch portion, respectively, that correspond to the first, second and third positions, to prevent rotation of the control assembly when being pressed in to a releasing position in combination with the rest of the limitations set forth in the independent claims.  Although other structure was previously indicated as allowable, each of Dodge (2,590,387) and Wu (2012/0118113) disclose structure that would make obvious the limitations of original claims 4 and 5.  The additional references cited in the attached PTO-892 are considered to also be relevant to the claimed invention, but not found to teach or make obvious the independent claim as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        17 March 2022